Citation Nr: 0738242	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  07-00 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include scoliosis of the thoracic spine and/or lumbar 
spine sciatica.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for flat feet.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from June 1945 to May 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied service connection for 
scoliosis of the thoracic spine and determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim of entitlement to service connection 
for flat feet.  

In August 2007, the veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing.  A 
transcript of the hearing is associated with the claims file.  
In August 2007, pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c), the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for flat 
feet is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notification if 
further action is required on the part of the appellant.  


FINDING OF FACT

The veteran's sacroiliac joint arthritis was not manifested 
in service or within one year after separation from active 
service, and the preponderance of the competent and probative 
medical evidence is against a finding that the veteran 
currently has a back disability, to include scoliosis of the 
thoracic spine and/or lumbar spine sciatica, that is due to 
any incident or event in military service.  




CONCLUSION OF LAW

A back disability, to include scoliosis of the thoracic spine 
and/or lumbar spine sciatica, was not incurred in or 
aggravated by service, nor may sacroiliac joint arthritis be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In October 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The October 2004 letter informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, including medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed disability 
and service, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
specifically asked to provide "any evidence in your 
possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the content of the October 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
December 2006 SOC and June 2007 SSOC provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

To whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied herein, such issues are 
moot.  Moreover, the claimant has not demonstrated any error 
in VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. § 3.307, 
3.309(a) (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran has asserted that service connection for a back 
disability is warranted because his spine was originally 
injured in a motor vehicle accident that occurred during 
service in the summer of 1945.  At the August 2007 Travel 
Board hearing, the veteran testified that the motor vehicle 
accident was not reported because the people involved did not 
want to turn themselves in.  He stated, however, that he was 
sent to the medics who taped his back from his waist to his 
chest and he stayed taped up for approximately four months.  
The veteran testified that he did not continue to complain of 
back problems because he was a nuclear weapons specialist, 
which was less heavy labor than the work he did during basic 
training.  

Review of the service medical records reveals that, at the 
veteran's enlistment examination in June 1945, the veteran 
did not have any musculoskeletal defects and his posture was 
described as fair.  In August 1945, a chest X-ray revealed 
the veteran had slight scoliosis in the dorsal spine.  In May 
1946, the veteran complained of back pain that had persisted 
for one week and was given heat treatment.  The service 
medical records are negative for any additional complaints, 
treatment, or findings related to back pain or any underlying 
musculoskeletal problem, to include as secondary to an in-
service motor vehicle accident.  The veteran's spine was 
normal at his May 1950 separation examination.  

As an initial matter, although there is no documentation of a 
motor vehicle accident in service, the Board finds the 
veteran's testimony with regard to the in-service accident to 
be credible.  There simply is no reason to doubt the 
veteran's report of an accident, especially considering the 
circumstances of the accident and given that the veteran has 
consistently reported the occurrence of this incident.  See 
private medical records dated in January 1987 and February 
1989.  However, in order to grant service connection in this 
case, there must be competent and probative medical evidence 
of record which establishes a nexus between the veteran's 
current back disability and military service.  See Hickson, 
supra.  There is no such medical evidence of record.  

The first time the veteran is shown to have a back problem 
after service is in October 1980.  A January 1981 private 
medical record from A.R.G., M.D., states that the veteran was 
evaluated in October 1980 where he complained of back and leg 
pain that has increased since he sustained an injury to his 
back in 1974.  Examination revealed that the veteran stood 
erect with no scoliosis or tilt of his pelvis.  X-rays 
revealed minimal degenerative spurring and degenerative 
changes in the lumbar spine, which Dr. A.R.G. stated did not 
show any appreciable change from X-rays conducted in 1979.  

Subsequent medical evidence shows the veteran continued to 
complain of and receive treatment for back problems.  Review 
of the evidence reveals the veteran has received varying 
diagnoses regarding his back, to include scoliosis of the 
thoracic spine, sacroiliac joint arthritis and osteophyte 
formation, and sciatica with low back pain.  See May 1989 VA 
chest X-ray; September 2000 private chest X-ray; October 2000 
private lumbar spine X-ray; January 2005 VA aid and 
attendance examination report; see also VA outpatient 
treatment records dated August to October 2004.  

In evaluating the ultimate merit of this claim, the Board 
finds highly probative that, although the evidence shows the 
veteran clearly has a current back disability, no medical 
professional has ever related his current back problems to 
his military service.  With respect to the veteran's thoracic 
spine scoliosis, although the Board considers the veteran's 
report of an in-service accident to be credible, the evidence 
does not support a finding that his scoliosis is due to a 
spinal injury.  In this regard, the Board notes that the 
August 1945 chest X-ray which revealed slight scoliosis of 
the dorsal spine showed no evidence of a bone injury, 
hypertrophic changes, or degenerative process, and the 
intervertebral spaces were well preserved.  In addition, the 
Board finds probative that the veteran was noted to have only 
"fair" posture at entrance into service.  The Board is not 
suggesting that the veteran's scoliosis existed prior to 
service; instead, the Board is noting that the veteran did 
not have normal posture at entrance and there is no evidence 
showing that the scoliosis that was found two months later 
was due to an injury.  Moreover, as noted, there is no 
medical opinion evidence of record which suggests that the 
veteran's scoliosis is due to any disease or injury incurred 
in service.  

With respect to the veteran's lumbar spine sciatica, the 
Board notes that the veteran's service medical records are 
negative for any complaints, treatment, or findings related 
to a lumbar spine problem.  In fact, the preponderance of the 
evidence suggests the veteran's current lumbar spine problem 
is associated with a post-service spinal injury.  In this 
context, the Board again notes that when the veteran was 
first shown to have a lumbar spine problem in October 1980, 
the examining physician noted the veteran reported an 
increase in pain after an injury that occurred in 1974, which 
is more than 20 years after he was discharged from service.  
Likewise, a January 1989 VA examination report reflects the 
veteran had a history of low back pain and damage to the 
lumbosacral spine in an industrial accident.  The examining 
physician noted that the veteran had a workman's injury to 
his low back, which made it impossible for him to work for 
seven years, but he returned to work thereafter.  

In evaluating this claim, the Board finds highly probative 
that the veteran did not lodge any complaints of low back 
pain or any specific symptomatology associated with his 
scoliosis during service or for more than 20 years 
thereafter.  This gap in the record militates against a 
finding that the reported in-service back injury caused a 
chronic disorder, and also rebuts any assertion of continuity 
of symptomatology since separation from service.  See 
38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the 
effect that service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  In addition, the Board notes that when the 
veteran complained of back pain, the medical professionals 
who treated him associated his current problems to injuries 
that occurred after he was separated from service and did not 
refer to his previous diagnosis of thoracic spine scoliosis.  

The Board notes the veteran was asked to provide medical 
evidence in support of his claim, and yet there is no 
competent and probative medical evidence of record which 
suggests that the veteran currently suffers from a back 
disability that is due to or has its inception in military 
service.  The only evidence of record which suggests the 
veteran's current back disability is due to his service is 
the veteran's own statements; however, there is no indication 
that he has the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board recognizes that lay statements may be competent to 
support a claim as to lay-observable events or lay-observable 
disability or symptoms, see, e.g., Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, 
the determination as to causation and nexus in this case 
requires sophisticated, professional opinion evidence and, as 
noted, there is no such medical opinion evidence of record.  

The Board has considered whether the veteran is entitled to 
presumptive service connection for his back disability.  In 
this regard, an October 2000 private lumbar spine X-ray 
revealed sacroiliac joint arthritis, which is a one of the 
chronic diseases for which presumptive service connection can 
be granted under 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  
However, in order for presumptive service connection to 
apply, as noted above, the arthritis must be manifested 
within one year after the date of the veteran's separation 
from service.  See 38 C.F.R. § 3.307(a).  Here, the veteran's 
arthritis diagnosis was rendered 50 years after he was 
discharged from service.  Therefore, service connection of a 
presumptive basis is not warranted in this case.  

Therefore, based upon the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of service connection in this case, and the 
benefit-of-the-doubt is not for application.  See Gilbert, 1 
Vet. App. at 55.  


ORDER

Entitlement to service connection for a back disability, to 
include scoliosis of the thoracic spine and/or lumbar spine 
sciatica, is denied.


REMAND

The veteran seeks to reopen his previously denied claim of 
entitlement to service connection for flat feet.  Entitlement 
to service connection for flat feet was denied in a September 
1986 rating decision on the basis that the veteran's flat 
feet existed prior to service and there was no evidence 
showing the pre-existing disability was aggravated during 
military service.  The record reflects the veteran was 
notified of the RO's decision in October and November 1986 
and did not submit a notice of disagreement as to the 
determination.  Therefore, the September 1986 decision is 
final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007); 
38 C.F.R. § 20.1103 (2007).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in a matter where the veteran is attempting to reopen a 
claim, VCAA notice must include the bases for the denial in 
the prior decision and VA must respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).

In the present appeal, the RO sent the veteran a letter in 
October 2004 which informed him that, since his claim for 
service connection for flat feet was previously denied, it 
was his responsibility to submit new and material evidence 
sufficient to reopen his claim.  The October 2004 letter 
informed the veteran of the definition of "new and material 
evidence" in general and stated that his claim for service 
connection was denied because of "insufficient evidence."  
However, the letter did not inform him of the specific 
reason(s) for the previous denial, i.e. the lack of evidence 
showing aggravation of his pre-existing disability, or a 
description of what evidence would be necessary to 
substantiate the element(s) required to establish service 
connection that were found insufficient in the previous 
denial, as required by Kent.  Such notice must be provided to 
the veteran prior to a final adjudication of his current 
claim for service connection for flat feet.  In making this 
determination, the Board notes that the veteran does not have 
a representative who is assisting him with this claim.  

Accordingly, the case is REMANDED for the following action:

1.	Ensure that the veteran is provided with 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) which advises him of the 
evidence and information necessary to 
reopen his previously denied claim for 
service connection for flat feet, and 
which notifies him of the evidence and 
information necessary to establish his 
entitlement to the underlying claim for 
service connection.  The veteran should be 
advised of what constitutes new and 
material evidence sufficient to reopen the 
previously denied claim in the context of 
evidence of record at the time that the 
prior claim was previously denied.  
Finally, the veteran should be advised of 
the specific reason(s) why his claim for 
service connection was previously denied, 
as well as what evidence would be 
necessary to substantiate the element or 
elements required to establish service 
connection which were insufficient at the 
time of the previous denials, as outlined 
by the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

2.	Thereafter, readjudicate the issue on 
appeal after any other additional 
development deemed necessary is completed.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


